PER CURIAM.
Appellant challenges the lower court’s order summarily denying his rule 3.850 motion. We affirm the order except as it pertains to the challenge based upon a misrepresentation by counsel regarding jail credit. Apparently, the lower court thought that Appellant was challenging the jail credit computation. Actually, Appellant was alleging that his trial counsel misinformed him concerning the credit he would receive. Appellant contends that he was told he would receive the full credit from his 2005 case as an offset on his 2010 cases. The State properly concedes error in that the trial judge did not attach records to refute the claim. Accordingly, we reverse and remand this cause for further proceedings.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
SAWAYA, TORPY and COHEN, JJ., concur.